Citation Nr: 1447294	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to service-connected hemangioma of the upper soft palate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran had also initiated appeals of denials of service connection for frequent urination secondary to type 2 diabetes mellitus, for sleep apnea secondary to service-connected hemangioma of the uvula, and for sleep disturbance secondary to frequent urination and type 2 diabetes mellitus.  A statement of the case addressing those matters was issued in January 2012.  He did not perfect an appeal in the matters; consequently, they are not before the Board.  


FINDING OF FACT

It is reasonably shown that the Veteran's respiratory disorder manifested by dyspnea is related to his service-connected hemangioma of the uvula.


CONCLUSION OF LAW

Service connection for a respiratory disorder manifested by dyspnea is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.  

Service connection may be warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

It is clear from the record that the Veteran has difficulty breathing when he hyperextends his neck, lays in a supine position, and during exertional activity.  April 2012 VA treatment records and September and October private treatment records from Dr. K.H. show that the symptoms are related to his oropharyngeal hemangioma.  Resolving reasonable doubt in the Veteran's favor (as mandated by law), the Board concludes that competent medical evidence supports a finding that the Veteran has a respiratory disorder manifested by dyspnea with exertion or when supine or when his neck is extended that is due to his service-connected hemangioma of the uvula, and that service connection for such disability is warranted.  



ORDER

Service connection for a respiratory disorder manifested by dyspnea secondary to service-connected hemangioma of the uvula is granted.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


